Title: To James Madison from Edmund Randolph, 17 April 1788
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond April 17. 1788.
I thank you for your favor of the 10th. inst. from Orange. Colo. Nicholas in a late letter to me seems to think, that the majority is decidedly for the constitution. Accuracy cannot be expected; but a comparison of the intelligence, which centers here from the various parts of Va., persuades me, that he at least mistakes the degree of the majority, and leads me to suspect, that it lies adverse to the constn. so far as previous amendments go.
Two objections have always struck me, as deserving consideration on the subject of previous amendments; one, that under their cover, a higher game might be played, the other, that the hope of obtaining them might be frustrated by the assent of too many states. The former I fear more and more, daily; not knowing how far the schemes of those who externally patronize them, may internally extend, believing that personal irritation has roused some to enlarge their original views of opposition, and having myself no disposition to enjoy the credit of establishing my own opinion at the expence of public safety. I mention these things in confidence; especially as my final determination will not be taken, until I hear something from Maryland at least. The accts. brought hither yesterday by Mr. Jones, who had them from Colo. Hooe of Alexa. are, that Chase, Paca, Mercer and L. Martin are elected in Annapolis, to the exclusion of all the Carrols, and that Chase had caused a clerk of his to be elected in a county, which he could not represent.
Upon the subject of religion, I have no difficulty. The Indiana claim seriously affects me. My idea of its revival depends not upon any words in the constn. expressly giving it new birth, but from the jurisdiction which the fœderal ct. will enjoy. The question with them will be, is the right of the company an existing right. The merits cannot be suppressed; but by making the decision of the assembly conclusive. This I think is very difficult. But I never can agree to found any conduct of mine upon injustice. I therefore fear the claim, only because it may create a ferment with the settlers on Indiana, or among the citizens, who may eventually make them retribution.
Mr. Buford being in a hurry I cannot add as much as I wish. I shall go to visit the post at the Point of Fork, on monday & thence to Albemarle, where I should be happy to see you.
I have sent to Mrs. Carr to inform her, that I had thirty pounds from you for her but I have had no application for it, nor a safe oppy of sending it.
Mr. B. carries a letter from Colo. Hamilton to you. Yrs sincerely
E. R.
